NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 AHSAN MOHIUDDIN,                                No. 15-56018

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-03454-DDP-CW

   v.
                                                 MEMORANDUM*
 ROBERT J. HIGA, an individual and Judge
 California Superior Court; STATE OF
 CALIFORNIA,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Ahsan Mohiuddin appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging wrongdoing arising from an earlier

state court action. We have jurisdiction under 28 U.S.C. § 1291. We review de



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Micomonaco v. Washington, 45 F.3d 316, 319 (9th Cir. 1995) (Eleventh

Amendment immunity); Crooks v. Maynard, 913 F.2d 699, 700 (9th Cir. 1990)

(judicial immunity). We affirm.

      The district court properly dismissed Mohiuddin’s claims against the State

of California on the basis of Eleventh Amendment immunity. See Porter v. Jones,

319 F.3d 483, 491 (9th Cir. 2003) (“The Eleventh Amendment erects a general bar

against federal lawsuits brought against a state.”); see also Krainski v. Nevada ex

rel. Bd. of Regents of Nevada System of Higher Educ., 616 F.3d 963, 967 (9th Cir.

2010) (Eleventh Amendment immunity applies regardless of the nature of relief

sought).

      The district court properly dismissed Mohiuddin’s claims against Judge Higa

on the basis of judicial immunity because the claims arose out of Judge Higa’s

judicial acts. See Swift v. California, 384 F.3d 1184, 1188 (9th Cir. 2004) (“It is

well established that state judges are entitled to absolute immunity for their judicial

acts.”); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (“Judicial

immunity applies however erroneous the act may have been, and however

injurious in its consequences it may have proved to the plaintiff.” (citation and

internal quotation marks omitted)). We reject as without merit Mohiuddin’s

contentions that Judge Higa only answered the complaint in his official capacity.

      The district court did not abuse its discretion by denying Mohiuddin’s


                                          2                                     15-56018
motion to add CMRE Financial Services, Inc., as a defendant to the action because

the amendment would not have cured the deficiencies identified in Mohiuddin’s

complaint. See Ashelman, 793 F.2d at 1078 (setting forth standard of review and

noting that a motion to amend a complaint is properly denied where the proposed

amendment could not overcome deficiencies identified by the court).

      Mohiuddin’s request for production of extra-record materials (Docket Entry

No. 27) is denied.

      AFFIRMED.




                                        3                                  15-56018